FILED
                           NOT FOR PUBLICATION                              JUL 19 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30284

              Plaintiff - Appellee,              D.C. No. 1:11-cr-00058-JDS-1

  v.
                                                 MEMORANDUM*
ANTHONY JAMES CASTRO,

              Defendant - Appellant.


                   Appeal from the United States District Court
                           for the District of Montana
                Jack D. Shanstrom, Senior District Judge, Presiding

                             Submitted July 10, 2013**
                                Portland, Oregon

Before: PREGERSON, MURGUIA, and CHRISTEN, Circuit Judges.

       Anthony James Castro appeals his jury conviction of assault resulting in

serious bodily injury and assault with a dangerous weapon, in violation of 18




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. §§ 1153(a) and 113(a)(6), (a)(3). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Castro contends there was insufficient evidence for the jury to find that this

assault resulted in “serious bodily injury.” He appeals the district court’s denial of

his Motion for a Judgment of Acquittal under Rule 29 of the Federal Rules of

Criminal Procedure. We review de novo the denial of a Rule 29 motion. United

States v. Riggins, 40 F.3d 1055, 1057 (9th Cir. 1994). “There is sufficient

evidence to support a conviction if, reviewing the evidence in the light most

favorable to the Government, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” United States v.

Lopez-Patino, 391 F.3d 1034, 1038 (9th Cir. 2004) (quoting United States v.

Hernandez, 105 F.3d 1330, 1332 (9th Cir. 1997)).

      Evidence at trial established that Castro stabbed the victim in the cheek and

on the side; the wounds required sutures; the victim described his pain as “nine out

of ten”; and the nurse who treated the victim testified that he likely experienced

“extreme physical pain” and that the cheek wound would likely leave a permanent,

“very large” scar on the victim’s face. The scar was visible at the time of trial.

Viewing this evidence in the light most favorable to the government, a trier of fact




                                           2
reasonably could conclude that the assault caused “extreme physical pain” and

“protracted and obvious disfigurement.” See 18 U.S.C. § 1365(h)(3).

      AFFIRMED.




                                        3